DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
Applicant argues against the § 112(f) interpretations.  This arguments are not persuasive and the interpretations are maintained.  The Examiner suggests overcoming these interpretations by changing “image capturing device” to “imager” and “determination unit” to “determinator”, or using other terms that do not use “device” and “unit”, and see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) for more information.
Applicant argues that one skilled in the art could not reasonably combine the teachings of Takayuki and Haugan.  The Examiner disagrees.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as Applicant admits, both references are related to inspection of an item.  Further, both references use sensors or cameras for inspection.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Takayuki with the limitations as taught by Haugan to provide for acquisition of multiple illumination images (see Haugan, par. 0118).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

35 USC § 112(f) or pre-AIA  112 6th Paragraph
Claim limitations “image capturing device” and “determination unit” have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, because they use non-structural terms “device”, “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The terms preceding the terms “device”, “unit” have no known structural meaning in the art.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP 10-325866) in view of Haugan (U.S. 2011/0090333).
Regarding claim 1, Takayuki teaches an inspection system for inspecting a detector provided on a transport vehicle that travels on a preset transport path (see Fig. 1), the inspection system comprising:
in a state in which the transport vehicle is present at an inspection location set on the transport path (see Fig. 1);
an image capturing device that captures an image of the projection surface (see Fig. 1, 6; pg. 7, “SOLUTION”, teaches an optical sensor for detecting a simulated obstacle (projection surface)); and
a determination unit that determines at least one state selected from a position, a shape, and a light intensity of the detection light projected onto the projection surface, based on an image captured by the image capturing device (see Fig. 1, 130; pg. 7, “SOLUTION”; par. 0006, teaches computer that inspects the position of a simulated obstacle as detection range (state) of the optical sensor).

Haugan teaches a projection surface that is disposed at a position located within a detection range of the detector; and onto which detection light projected by the detector is projected (see Fig. 1, 4, 45; Fig. 8, 48, 2A-H; Fig 25; par. 0038, 0065, 0119, 0120, 0133, teaches illuminators projecting light onto a workpiece on a transport conveyor (projection surface) and cameras taking images of the workpieces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Takayuki with the limitations as taught by Haugan to provide for acquisition of multiple illumination images (see Haugan, par. 0118).  

Regarding claim 4, Haugan teaches the projection surface is disposed at a position that does not overlap a travel trajectory of the transport vehicle (see Fig. 1; Fig. 8).  Motivation for this combination has been stated in claim 1.

Regarding claim 6, Takayuki teaches a projection portion, wherein the projection surface is a part of the projection portion, and the projection portion is supported by a supporting member present at a position that does not overlap the travel trajectory of the transport vehicle (see Fig. 1, 6, 110, 103, 100, 1; pg. 7, “SOLUTION”, teaches an optical sensor for detecting a simulated obstacle (projection surface)  that is mounted on a part (projection portion) that is supported by a mechanism (supporting member), 

Regarding claim 7, Haugan teaches the image capturing device is supported by the supporting member, by which the projection portion is also supported (see Fig. 1, 4, 45; Fig. 8, 48, 2A-H; Fig 25; par. 0038, 0065, 0119, 0120, 0133, teaches illuminators projecting light onto a workpiece (projection portion) on a transport conveyor (projection surface) and cameras taking images of the workpieces, all being supported by the same structure).  Motivation for this combination has been stated in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP 10-325866) in view of Haugan (U.S. 2011/0090333) and further in view of De La Cruz (U.S. 2019/0166339).
Regarding claim 2, Takayuki teaches the image capturing device is disposed on a side opposite to the inspection location across the projection surface (see Fig. 1).
Takayuki and Haugan do not specifically teach the projection surface is configured to allow a portion of light to pass therethrough.
De La Cruz teaches the projection surface is configured to allow a portion of light to pass therethrough (see Fig. 14; par. 0122, teaches projection surface that allows light to pass thru).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Takayuki with the limitations as taught by Haugan and De la Cruz to provide for structured light .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP 10-325866) in view of Haugan (U.S. 2011/0090333) and further in view of Samal (U.S. 2019/0205662).
Regarding claim 3, Takayuki teaches the transport vehicle includes, in addition to a first detector serving as the detector, a second detector that inspects a region different from a region detected by the first detector (see par. 0005, teaches two sensors (detectors) where each has a different detection range).
Takayuki and Haugan do not specifically teach the projection surface includes a first projection region onto which first detection light serving as the detection light is projected, and a second projection region onto which second detection light projected by the second detector is projected; and wherein the determination unit determines, based on an image captured by the image capturing device, at least one state selected from a position, a shape, and a light intensity of the first detection light projected onto the first projection region, and at least one state selected from a position, a shape, and a light intensity of the second detection light projected onto the second projection region.
Samal teaches the projection surface includes a first projection region onto which first detection light serving as the detection light is projected, and a second projection region onto which second detection light projected by the second detector is projected 
wherein the determination unit determines, based on an image captured by the image capturing device, at least one state selected from a position, a shape, and a light intensity of the first detection light projected onto the first projection region, and at least one state selected from a position, a shape, and a light intensity of the second detection light projected onto the second projection region (see par. 0075-0077, teaches a controller judges a distance (position) to each object in the projection regions and displaying images of the objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Takayuki with the limitations as taught by Haugan and Samal to provide for object detection and display (see Samal par. 0032).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP 10-325866) in view of Haugan (U.S. 2011/0090333) and further in view of Li (U.S. 2010/0122943).
Regarding claim 5, Takayuki and Haugan do not specifically teach the transport path includes a straight segment in a straight-line shape and a curve segment in a curved shape, the projection surface is present on an extension of the straight segment and outward of the curve segment.
Li teaches the transport path includes a straight segment in a straight-line shape and a curve segment in a curved shape, the projection surface is present on an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Takayuki with the limitations as taught by Haugan and Li to provide for a transport system configurable into different shapes (see Li par. 0030).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483